Citation Nr: 1132216	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  08-14 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for Meniere's disease, to include as secondary to service connected bilateral hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, inter alia, denied the Veteran's August 2006 claim for entitlement to service connection for Meniere's disease, to include as secondary to service connected bilateral hearing loss and tinnitus.  The claims file was subsequently transferred to the RO in Montgomery, Alabama.

In June 2011, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge; a copy of the hearing transcript is associated with the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There is competent and credible evidence relating the Veteran's current diagnosis of Meniere's disease to noise exposure during his service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for Meniere's disease have been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

An October 2006 letter, provided to the Veteran before the January 2007 rating decision, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since it informed the Veteran of what evidence was needed to establish his claim, what VA would do and had done, and what evidence he should provide.  The letter also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claim.

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in October 2006, prior to the January 2007 rating decision.

With respect to VA's duty to assist, the RO obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and available private treatment records have been obtained.

The Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disability.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorder, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection, including Secondary Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim for service connection there must be medical evidence of a current disability as established by a medical diagnosis; incurrence or aggravation of a disease or injury in service, established by lay or medical evidence; and a nexus between the in-service injury or disease and the current disability, established by medical evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

For the showing of chronic disease in service, (or within a presumptive period per § 3.307), there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  Medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and that he still has the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In addition, a disability can be service-connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

As with direct service connection, in the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis:  Service Connection for Meniere's Disease, to Include as Secondary to Service Connected Bilateral Hearing Loss and Tinnitus

As an initial matter, the Board notes that Meniere's disease is defined by Dorland's Illustrated Medical Dictionary, 30th Ed., as "hearing loss, tinnitus, and vertigo resulting from nonsuppurative disease of the labyrinth with edema."  (p. 538).  Additionally, as noted above, the Veteran is in receipt of service connection for bilateral hearing loss and tinnitus.

The Veteran's service treatment records include multiple complaints of dizziness.  In February 1956, the Veteran reported feeling dizzy on occasion, with a pre-frontal headache and blurred vision; the clinician diagnosed the Veteran with an eye strain and a tension headache.  In May 1956, the Veteran again reported experiencing dizziness, blurring vision, and a throbbing pre-frontal headache.

The Veteran's Reports of Medical Examination, dated September 1955 (at enlistment) and July 1958 (at discharge) include no testing for or diagnosis of Meniere's disease; his ears and eyes were found to be normal on examination.  The Veteran's Reports of Medical History, also dated September 1955 and July 1958, include the Veteran's report that he did not have, and had never had, "dizziness or fainting spells," notwithstanding the documented reports and treatment cited above.

In July 1978, the Veteran sought treatment from his private clinician; his chief complaint (C.C.) was "ear - dizziness."  The Veteran further reported that he had felt "occ[asionally] dizzy for years."  The clinician diagnosed the Veteran with possible early Meniere's disease.

Also in July 1978, J.H. DePoyster, M.D., a private physician, noted that the Veteran reported having a history of dizziness for 6 months.  Dr. DePoyster noted that the "dizziness is consistent with true vertigo."  He diagnosed the Veteran with possible early Meniere's disease of the right ear, or possible dizziness secondary to arthritis of the spine.

Additional private treatment records include complaints of and treatment for dizziness from April 1979 ("still dizzy") through August 1985 ("Dizziness bad 2-3 wks, worse last few days.  Been taking med.")

The Veteran told his treating private clinician in August 1991 that he was again experiencing dizziness.  The Veteran reported in November 1993 that it felt better.

In December 2004, the Veteran told his private hearing aid specialist, S. Lavender, that he was exposed to loud noise without the use of hearing protection during his service.

The Veteran's private physician, D.A. McLain, M.D., noted in a March 2005 letter that he had been treating the Veteran since 1984.  Dr. McLain further noted that the Veteran reported having been exposed to loud noise during basic training at Lackland Air Force Base in San Antonio, Texas.

In June 2005, the Veteran received treatment from a VA physician for chronic dizziness and tinnitus.

The Veteran sought treatment from a VA physician in January 2006 for hearing loss, vertigo, and tinnitus.  The clinician noted that the Veteran "reportedly has had all of this since 1958 when he had some noise exposure in the military."  The VA physician diagnosed the Veteran with high frequency hearing loss with a mild conductive loss on the right, tinnitus, and vertigo.  She opined that "it is difficult from the physical exam and the patient's history to discern whether this vertigo is from central peripheral causes."  Other VA clinicians diagnosed the Veteran with Meniere's disease from February 2006 through February 2010.

In July 2006, Dr. McLain wrote a letter explaining that the Veteran has a diagnosis of Meniere's disease, for which he takes medication.  Dr. McLain also wrote that the Veteran "has suffered from vertigo symptoms for several years."

In his August 2006 claim, the Veteran asserted that he was diagnosed with Meniere's disease in 1977, and that it can be tied to his service-connected tinnitus and hearing loss.

In November 2006, the Veteran's sister and brother-in-law submitted letters to the effect that the Veteran did not have ear problems prior to service, but frequently complained of dizziness and ear problems after returning from service.

The Veteran attempted to further substantiate his claim in November 2006 by obtaining a statement from his retired pharmacist, J.Arndt, R.Ph., who confirmed that he filled all of the Veteran's prescriptions, including for Valium, from 1972 to 1992.

Later in November 2006, the Veteran told his treating private clinician that his symptoms started in 1955 in service when he was around guns without hearing protection.  The clinician diagnosed him with Meniere's syndrome.

VA provided the Veteran with a compensation and pension (C&P) examination of his ear disease in November 2006.  The examiner, a physician, reviewed the claims file and medical records.  The Veteran reported that his dizziness began in service in 1955 after rifle fire went off close to his ears, and has been intermittent thereafter; notwithstanding the Veteran's documented reports of dizziness in his February 1956 and May 1956 service treatment records, the examiner wrote that "none of this is in his SMR [service medical records]."  The Veteran further reported that he has also experienced constant tinnitus since the 1955 exposure to rifle fire.  The Veteran also reported having hearing loss since 1958, and noted that he was hospitalized for 10 days in 1958 for dizziness, and placed on Valium.  The Veteran also reported having balance or gait problems weekly since 1955.  He stated that he worked as a line foreman after service, and denied any significant non-military noise exposure.  The VA examiner diagnosed the Veteran with bilateral hearing loss, bilateral tinnitus, and vertigo.  The examiner found that the Veteran's Meniere's disease had no effects on the Veteran's usual daily activities, and that he was not employed.

The November 2006 VA examiner opined that "the Veteran's Meniere's disease is less likely [than] not (less than 50/50 probability) caused by or a result of his [service-connected] hearing loss and tinnitus....I couldn't find any documentation in his c-file from his SMR documenting hearing loss, tinnitus, or vertigo.  The records from his ent [ear, nose, and throat] evaluation in 1978 report possible early Meniere's in the right ear, but also reports the dizziness has been intermittent for only the last 6-8 months.  It does say there was occasional dizziness for years.  There is also reports [sic] of low frequency hearing loss in the right ear and tinnitus.  In 2006, he had an evaluation by ent at the VA in Birmingham where the eng and mri [magnetic resonance imaging] suggested another possible etiology to his vertigo than his Meniere's.  Based on the lack of documentation of Meniere's symptoms in his smr, and that his symptoms [of] hearing loss, tinnitus and vertigo were not well documented until 1978, 20 years after his military service and the findings of the ent exam from 2006 there is not enough evidence to support that his Meniere's began during his military service."

In his February 2007 notice of disagreement, the Veteran clarified that "I did not tell the VA examiner that I had been hospitalized while in service, but right after service, but he did not listen to anything I told him."  The Veteran also stated that "the records that prove I was diagnosed with Meniere's disease have been destroyed because the doctor died.  There is no way to recreate those records.  My family know[s] that I was diagnosed with Meniere's disease, but you will not accept their statement[s] because they are laypersons."

In December 2007, the Veteran's private physician, K.E. Mashburn, M.D., noted that the Veteran has been his patient for several years.  Dr. Mashburn determined that the Veteran has a diagnosis of Meniere's disease.  He opined that the Veteran "states that his symptoms first began when he was in basic training in the Air [F]orce many years ago.  His symptoms have included the typical triad of vertigo, tinnitus and fullness in the ear.  While the cause of Meniere's disease is unknown, it certainly appears to have begun in [the Veteran] during his military service."

In his May 2008 substantive appeal, the Veteran stated that "I was hospitalized after I was discharged from the service.  That is the reason [that records of the hospitalization] are not in my service medical records.  I told the examiner this but he did not seem to hear or care....The VA examiner states that nothing was shown until 20 years after service.  I explained to him that I had been treated right after service and he stated that he wished he had those records.  When there are no medical records available because of time limitation, this cannot be used against the Veteran....My service medical records seem to be incomplete.  During basic training, I went to the medic every day or every other day for the ringing in the ears and the dizziness.  He would just give me a pill and tell me to go back to my unit.  I was given a general discharge for the reason of 'unproductive airman.'  I believe it was because of my ears and Meniere's disease and having to see a medic often."

In his February 2009 letter to VA, the Veteran again explained that medical documentation from his discharge until 1978 was destroyed because the doctors had died, and that medical documentation is rarely available after 7 to 10 years; however, he stated that his treatment for his symptoms during that time "is an actual fact."  The Veteran requested that the benefit of the doubt be applied to his appeal.

In a May 2010 letter to VA, the Veteran stated that the hospital at which he sought treatment for his Meniere's disease after service was Bank St. Hospital, which closed in 1965.  The Veteran asked rhetorically, "If there [are] no records that can be found for that time period, does it mean that I had perfect health without an injury or any disease?....That is over 50 years ago.  Only if a person is a packrat or has OCD would a copy of medical records that old still be available."  The Veteran again asserted that his service treatment records showing treatment for dizziness from the medical clinic at Lackland Air Force Base were not of record.

The Veteran testified at a Board hearing in June 2011.  He stated that "in basic training we [were] crawling around from hole to hole...and I got in the wrong hole and...fireworks went off in my face.  And then after that I was shooting guns....He took his foot and pushed the gun and it went off too."  Id. at p. 2.  In summary, the Veteran stated that he was exposed to a very loud explosion in service, as well as small arms fire.  Id. at pp. 2-3.  The Veteran noted that he did not have hearing protection at that time.  Id. at p. 7.  He asserted that during basic training he went to the doctor at least 3 times per week to get something for his head and dizziness.  Id. at p. 3.  He further noted that he was hospitalized for his symptoms at Bank St. Hospital in 1958 after his separation from service, at which time he was first diagnosed with Meniere's disease.  Id. at p. 3.  The Veteran also stated that his treating physicians had related his Meniere's disease to the explosion to which he was exposed in service.  Id. at p. 4.  He reported that he is still experiencing the vertigo that he has had since 1955 while on active duty.  Id. at p. 6.

The Board finds that the Veteran is competent to report that he has experienced vertigo and tinnitus since his exposure to weapons fire in service without hearing protection.  The Veteran is likewise competent to report that he has experienced bilateral hearing loss since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.)  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

In addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006)-the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board finds that the Veteran's reports of continuous symptoms of vertigo since his exposure to weapons fire in service are credible, based on documentation in his service treatment records of complaints of dizziness in February 1956 and May 1956; documentation of dizziness and diagnoses of suspected or actual Meniere's disease continuously from July 1978 through the pendency of the claim, including a notation in a July 1978 medical record that he had been experiencing occasional dizziness "for years;" and statements from his brother-in-law and sister noting his absence of dizziness and ear problems prior to service, and the presence of those symptoms thereafter.  Although the Board has considered the fact that the Veteran checked a box in his July 1958 Report of Medical History to the effect that he had never had "dizziness or fainting spells," the Board finds that this is insufficient to overcome the Veteran's credibility, particularly in light of his documented complaints of dizziness in his service treatment records.

Where, as here, conflicting medical opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  Greater weight may be placed on one clinician's opinion than another's based on the reasoning in the opinions, and whether and to what extent the clinicians reviewed the Veteran's prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

The Board finds that Dr. Mashburn's December 2007 opinion that the Veteran's "Meniere's disease...certainly appears to have begun in [the Veteran] during his military service" is entitled to greater probative weight than the November 2006 VA examiner's opinion to the contrary.  Most significantly, the November 2006 VA examiner's opinion is entitled to less probative weight because of his misstatement that no evidence of dizziness is in the Veteran's service treatment records.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) (holding that the Board must reject medical opinions that are based on incorrect facts.)  Additionally, although the examiner noted that one 1978 report "does say there was occasional dizziness for years," he did not explain why he disagreed with that notation, or, alternatively, why it did not support the Veteran's reports of continuous symptomatology since service.  Furthermore, the VA examiner did not provide any reasons beyond the ostensible lack of contemporaneous documentation to support his conclusion that the Veteran's symptoms were not continuous since service.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (holding that the absence of contemporaneous evidence, without more, cannot support a finding by VA that lay evidence lacks credibility.)

As noted above, disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Attributing the benefit of the doubt to the Veteran, the Board finds that the Veteran's diagnosed Meniere's disease warrants service connection in this case based on his in-service documentation of symptoms; the documentation of continuous treatment since 1978, including a notation that his dizziness had been ongoing "for years" before 1978; the corroborating statements from his brother-in-law and sister; the competent and credible lay statements provided by the Veteran; and the positive December 2007 nexus opinion from Dr. Mashburn.  Accordingly, service connection for Meniere's disease is granted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for Meniere's disease is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


